Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires “the guard includes a retaining feature that secures the battery housing to the guard when the battery is removed from the battery housing” which is ambiguous. “secures…when” appears to be a conditional statement requiring a definite condition of battery housing secure-ment in the event that the battery is removed. It is not clear whether this is a positive requirement or a statement of a capability of use. In that context the scope of the claim is unclear and should be clarified whether the device must automatically secure the battery housing in response to removal, or if it is a conditional capability statement. 
Claim 10 requires “electrical cable being contained within” which is indefinite. It is not clear if this means is at least partially inside or if it is a statement that there is no electrical cable outside of the pole sections and hinge. As a result the scope of the claim is unclear and should be clarified. 
Claim 11 requires “the guard adapted to block a battery inserted into the battery housing to prevent the cutting device from being fully folded” which is not understood. It is thought that the guard blocks the folding, not the guard blocks the battery to prevent folding—it is unclear what this means, and clarification is required. It is thought this is meant to be similar to claim 7 which requires the battery to be contacted, preventing folding. IN light of the confusion, neither claim 7 nor 11 is clear in its meaning, and both should be clarified. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beihoffer (US 4,829,675) in view of Ota (US 10,779,468) and Siegler (US 5,261,162).

 
Regarding claim 1 Beihoffer discloses A string trimmer (see trimming head with string in figure 3) comprising: a pole having a first end with cutting head (proximate to 12 figure 3), the cutting head having a motor housing and a motor (see “housing” figure 1, and claim 1), the pole having a second end having a handle (see 14 figure 5). Beihoffer further discloses the pole having a first pole section (16a figure 3) and a second pole section (16b figure 3), the cutting head (proximate 12) being on the first pole section (as seen in figure 3) and the handle on the second pole section(as seen in figure 3); wherein the first pole section and the second pole section are connected by a hinge allowing the string trimmer to be moved from a straight configuration to a folded configuration (see figure 5 and figure 4, which shows the two configurations). Here the clause is “a hinge allowing the string trimmer…” which means the term “hinge” is being modified to mandate it permits certain functions—allowing a string trimmer… is a statement of intended use met by a showing that the disclosed hinge is capable of permitting the folding as claimed.  A Hinge is any physical element which permits relative rotation between two portions. Dictionary.com gives the first meaning as “a jointed device or flexible piece on which a door, gate, shutter, lid, or other attached part turns, swings, or moves.” In that context 22a and 22b are a hinge. However, for the sake of compact prosecution, this breadth, though plausible, will not be solely relied upon to demonstrate the obviousness of the claim. 
The difference between Beihoffer and the present claim is not whether there is a folding (Beihoffer clearly shows a folding pole lawn tool)—the question is whether the ‘hinge’ structure used and claimed by applicant is a patentable structure, or if it is a well known structure in the art. Other folding mechanisms are therefore relevant to the problem solving endeavor of the applicant, and are evidence of the level and extent of the person of ordinary skill. 
Siegler discloses that power tools which are comprised of poles may be folded to make them more compact, which is advantageous specifically for saving storage space, and also for shipping: 
“Referring to FIG. 1, there is shown a folding pole hedge trimmer 120 in 
the folded position which is also the package configuration.  ... so that the folding 
pole hedge trimmer 120 can be easily transported and stored by the user.  It is 
also designed to reduce the cost of the manufacturer packaging, inventory space 
and shipping costs, so that the cost of the device is reduced.” (column 6 line 32). 

Siegler specifically shows a hinge (9 figure 2, see figure 1 for folded position). Sigler also subsequently shows more details of the hinge (figure 14 shows 85 and 83 which are each mounted on a respective pole section as in figure 11, but is the physical connection and hinge directly analogous to the present application’s hinge portion. 
The design of the hinge is made such that the cord used to provide motive force in Siegler will not be overstressed by the bending at the bend point: “The elbow joint 9 has a stationary half 83 clamped to the lower pole 3 with a screw 84.  The upper pole 2 is clamped to the rotating half 85 with a screw 86.  The fulcrum 87 of the rotation is offset by a distance 88, which is 
the bend radius of the steel cable 29 when the upper pole 2 is folded, as shown in FIG. 1.  The distance 88 must not be less than ten times the steel cable 29 diameter to avoid overstressing of the cable.”
Of course in Beihoffer the function of the cable is different—transmitting electrical power via a cord as compared to Siegler which uses physical pulling on the cord; the teaching remains the same—IN a pivoting coupling, a cord must not be overstressed because permitting the fold to damage a cord would prevent its function. Even though the cord for Beihoffer is for a different purpose, the purpose taught in Siegler will be equally applicable. Sigler demonstrates that a controlled fold (using a specific hinge mechanism) will be preferable to an uncontrolled flexion—as shown in Beihoffer, since controlling the flexion of the components means they will not be damaged during folding. See KSR International v. Teleflex Inc. 550 U.S. ____(2007) slip op at 13, lines 22-34  which states “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious.” Here, Siegler demonstrates that controlled folding of the bend in a pole protects the components from being overstressed, and it is clear that with that understanding, a person looking at Beihoffer would understand the hinge offers the exact same advantage to the electrical cord that passes between the two pole sections of Beihoffer. 
For that reason it would have been obvious to one of ordinary skill to add a Siegler style hinge between the pole half sections of Beihoffer, for the stated obvious advantage of preventing the cord from being overstressed and damaged by the folding process that Beihoffer uses to open and close the string trimmer. 

Beihofer, as alluded to above, includes an electrical cable (18 figure 3) connecting the battery housing and the motor (See abstract: “(18) conductively coupling motor assembly (12) to switch assembly (14).”), the electrical cable being run through the first pole section, and the second pole section (As seen in figures 3 and 4, inter alia).
  While Beihoffer shows the cable from the pole to the second pole section (figure 3 and 4), Beihofer (as addressed above) lacks the same type of hinge as applicant alleges is patentable. 
Though it should be clear from the Seigler disclosure and the nature of the addition of the hinge therof to Beihoffer for the purpose of protecting the cord, in a manner analogously to the cord of Seigler, it is worth noting again that when such a hinge (as Siegler) is added, the hinge will surround the cord 18 of Beihoffer, since that is the purpose of adding the hinge. 

 Beihoffer lacks the second end having a “battery housing” as claimed.  This is because Beihoffer is a corded tool, using a mains power line connected to the cord shown in figures 1-5. 

	String trimmers are known to substitute batteries and battery housings at the handle end of the device, as seen specifically in Ota (US 10,779,468) at 3/ 20 figure 1, column 11 line 29 “battery pack… battery power…electric power supplied….” 
Since both mains or batteries can be used for the same purpose (providing electrical energy to a handheld string weed trimmer) it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the power cord of Beihoffer with a battery housing for a battery to perform the function of supplying power to the device. Based on Ota it is clear this inclusion or substitution can be accomplished with no undue experimentation and no unexpected results. It would have been routine to select a battery housing for this type of Beihoffer tool, as shown in Ota. 



Regarding claim 2, the Siegler hinge has a first socket for receiving the first pole section and a second socket for receiving the second pole section, as clearly shown in figure 11 thereof. The added hinge to Beihoffer would be obvious to include the same feature, since that is how the hinge is coupled to the pole sections in Siegler, and would be used for the same purpose in the combination.
   
Regarding claim 3, as Beihofer does not include the same type of claimed hinge, it does not have a latch. The inclusion of a latch is obvious, since it performs the readily understood function of keeping the pole open for use. Indeed, Seihofer discloses this type of feature, by specifically including a latch (102, 105, inter alia figure 13) that locks the hinge (by pressing into aperture 103; figure 13: “To lock the upper pole 2 and the lower pole 3 to each other when the poles are unfolded, a tapered plunger 102 is engaged in the mating hole 103 of the spool 90.  The plunger 102 is forced into engagement by a spring 104.  The pole sections can only be folded when a manual force is applied to the knob 105 to disengage the plunger 102 from the spool 90.”) so that the poles are in the straight configuration (As in the above citation, the detent plunger is engaged in the extended position of the pole—as shown in figures 13 and 14 of Siegler). It would have been obvious if one were adding the hinge of Siegler to also add the mechanism of a latch that keeps the device in an operative position. 
Regarding claim 6 the combination discloses the string trimmer of claim 2 (see above), wherein the hinge includes a hub (the central round portions of Siegler shown in figure 14) for rotatably connecting the first and second socket (as described above), and the hub has an opening through which the electrical cable passes (as seen in figure 11 of Siegler, the cord/cable 29 passes through a respective opening in the hub; as noted previously the cord is a different kind of cord, but the improvement shown by Siegler applies equally to the cord of Beihoffer and is added to protect that cord in the same way, so it would be arranged to pass in a similar manner).

Regarding claim 9, Beihoffer in view of Siegler as set forth above demonstrates that the added hinge taught by Siegler would keep the electrical cable covered in both the folded and straight configuration, since the cord remains inside the hinge hub as shown in figure 11 and figure 1 of Siegler.  
Regarding claim 10, each element thereof is rendered obvious in the same manner that claim 1 is, as treated above. 
Claim 14 is obvious in the same manner as claim 6, as treated above. 




Allowable Subject Matter
Claims 4, 5, 7, 8, 11-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3, 4, 15 and 16 all add a structural requirement to the “latch” required to lock the pivot of the hinge of the trimmer. While latches as claimed are generally known the combination requiring adding such a lever based latch to a latch known in Siegler is no longer a simple substitution or rearrangement, but strikes as hindsight. There is no particular reason to reach out and modify the Siegler latch to be a different kind of lever latch while also combining it into the Beihoffer device.
Claims 7, 8 and 11-13 all require an interference between the guard and a battery when folding, which is not a desirable interaction given the state of the art (as best understood. See 112(b) supra). Using a battery housing or similar to prevent folding would be apparently likely to cause battery damage. There is also not an indication in the art known on the record that preventing full folding with a battery would be undesirable, so there was no motivation to look for a solution to that condition. Folding is seen (in Siegler, Beihofer, etc.) that folding is desired; there is no countervailing showing of preventing some complete folding under certain conditions as claimed. 

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724